         

Exhibit 10.3
AMENDMENT NO. 2
TO
EMPLOYMENT AGREEMENT
     THIS AMENDMENT NO. 2 to Employment Agreement dated effective June 1, 2004
(the “Agreement”), by and between Quanta Services, Inc., a Delaware corporation
(“Employer”), and Kenneth W. Trawick (“Employee”), as amended by Amendment No. 1
to Employment Agreement dated effective March 17, 2007, is hereby entered into
this 6th day of November, 2008.
     WHEREAS, Section 409A of the Internal Revenue Code of 1986, as amended, and
the regulations promulgated thereunder (collectively, “Section 409A”) require
that payments of nonqualified deferred compensation to “specified employees” be
delayed for six months from “separation from service” (as those terms are
defined under Section 409A);
     WHEREAS, Employee is currently identified as a “specified employee” in
accordance with Section 409A;
     WHEREAS, the Agreement provides for the payment of certain severance
benefits upon termination of service, which may be considered nonqualified
deferred compensation subject to Section 409A; and
     WHEREAS, Employer and Employee desire to amend the terms of the Agreement
to comply with Section 409A.
     NOW, THEREFORE, Employer and Employee agree as follows:
     1. Section 20 of the Agreement is deleted in its entirety and is replaced
with the following new Section 20:
     “20. Compliance with Section 409A of the Code. Notwithstanding any other
provision to the contrary, if the Compensation Committee of the Board of
Directors of the Employer (the “Committee”) determines in its discretion that
severance payments due under this Agreement constitute “nonqualified deferred
compensation” subject to Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”), and that the Employee is a “specified employee” as defined
in Section 409A(a)(2)(B)(i) of the Code and the regulations and other guidance
issued thereunder, then such severance payments shall commence on the first
payroll date of the seventh month following the month in which the Employee’s
termination occurs (with the first such payment being a lump sum equal to the
aggregate severance payments the Employee would have received during the prior
six-month period if no such delay had been imposed). For purposes of this
Agreement, whether the Employee is a “specified employee” will

- 1 -



--------------------------------------------------------------------------------



 



be determined in accordance with the written procedures adopted by the Committee
which are incorporated by reference herein.”
     2. Any provisions of the Agreement not specifically amended herein shall
remain in full force and effect.
     IN WITNESS WHEREOF, the parties hereto set their hand the day and year
first above written.

            EMPLOYER:

Quanta Services, Inc.
      By:   /s/ DARREN B. MILLER         Name:   Darren B. Miller       
Title:   Vice President – Information
Technology and Administration        EMPLOYEE:
      /s/ KENNETH W. TRAWICK       Kenneth W. Trawick         

- 2 -